Title: From Benjamin Walker to Francis Barber, 21 January 1783
From: Walker, Benjamin
To: Barber, Francis


                        
                            Sir,
                            Head Quarters Jany 21. 1783
                        
                        Mr Wm P. Smith of New Jersey Represents that Wm Deane inlisted into one of the Jersey Regiments at the age of
                            14—that being under Age he was not a proper subject of Inlistment and that on the necessary proofs being produced Colo.
                            Dayton agreed to discharge him that however being an unruly Child his friends were advised to let him Remain in the Army
                            for some time inorder to break his unruly Spirit and prevent his ever acting so again this they say is effected and they
                            now apply for his discharge and alledge that he is not now 16 Years of Age.
                        the General wishes an Enquiry to be made whether the above facts are truly stated and if there are any other
                            circumstances attending the matter.
                        I will thank you to take the trouble and to acquaint me of the result—the lad is I believe in the second Reg.
                            I am &c.
                        
                            B.W.
                        
                    